Title: From John Adams to Josiah, III Quincy, 18 February 1811
From: Adams, John
To: Quincy, Josiah, III



Dear Sir
Quincy February 18th: 1811

I owe you thanks for your Speech, on place and Patronage. The moral and Patriotic sentiments are noble and exalted; The Eloquence masterly and the satire inimitable. There are not in Juvenal nor in Swift any images to be found more exquisitely ridiculous than the Charleston Hack, and the Treasury swill Trough, and Pigery. But are you right in supposing the rage for office more eager and craving now than it always has been? or more grasping and intriguing for executive Offices than for Legislative Stations? Have you read many of the circular Letters? Have you attended much to the course of Elections, even in our New England Town Meetings?
General Joseph Warren was President of the Massachusetts provincial Congress in 1775, and he often said that he never had till then; any Idea, or suspicion of the selfishness of this People or their impatient Eagerness for commissions.
I will tell you none of my Experiences during the 8 years I was Vice President or the four following years: But there is no Necessity of the same Reserve, when in 1776 and 1777 I was president of the Board of War; or in less Pompous Phrase, Chairmen of the committee of War. In this capacity all applications to Congress to General Washington and to the board for Commissions and Promotions in the army, and for Contracts Commissary Ships Quartermaster Ships &c were committed to me. And I really think as much Zeal appeared then as there has been seen since. Yet the military Commissions were not very lucrative.
Again. Are you right in imputing all this Zeal to Avarice? The Ardor for Commissions in the Militia in New England where no Money is to be got, but much to be spent, is as intense, as any ardor whatever. The Post of Clerk, Sergeant, Corporal and even Drummer and Fifer, is coveted as earnestly as the best gift of Major General. There is no people on Earth, so ambitious as the People of America. The Reason is because the lowest can aspire as freely as the highest. The highest offices are as fair objects to the Tradesmen or Farmer as to the Lawyer The Priest Physician or Merchant. In other Countries None of those Ranks think of Commissions. Employment and Profit in their private occupations and pursuits is all they wish. Ambition and all its hopes are extinct.
But I have more serious objections to Mr Macons motion, as well as to your amendment.
1. Both the Motion and the amendment would be ineffectual. If Fathers, Sons, and Brothers were proscribed, there would be the same zeal and exertions for Cousins First, Second, Third, and Fourth, and for Grand-Fathers, and Grandsons; and Uncles: and what is oftener a Stimulus than any of these Relations, for Friends who have been, or will be active agents and Instruments in promoting the Members interest among his Constituents and procuring him votes. This is the great Spring of all in the minds of Senators and Representatives to obtain favours for Favorites; among their Constituents, in order to attach them by Gratitude, and establish their own Influence at home and  abroad. No Law, No Constitution, that human Wit or Wisdom can devise can ever prevent Senators or Representatives from soliciting Offices and Favour from their Friends.
2. Both the Motion and Amendment appear to me unconstitutional. The President has or ought to have the whole Nation before him, and he ought to select the men best qualified and most meritorious for office at his own Responsibility, without being shackled by any Check by Law, Constitution, or Institution. Without this unrestrained Liberty he is not a check upon the Legislative Power nor either branch of it. Indeed he must be the slave of the Party that brought him in. He never can be independent or Impartial.
3. Both the Motion and Amendment are in the pure spirit of Aristocracy. Neither Mr Macon nor yourself considered it in that Light. But it is exactly in the Temper and Spirit of all Corps of Nobility jealous of the Power of the Executive, since the Creation. This jealousy is often actuated by the purest spirit of Patriotism, and the most perfect integrity, but if it is not checked and controuled, it never has ceased to encroach untill it has made the Executive a mere head of Wood and drawn all the Power and resources of the Nation into the insatiable Gulph, the irresistible Vortex of an Aristocracy or an Oligarchy. I am my Dear Sir your obliged Friend

John Adams.In some former Letters I have begged two Favours.
1. that you would pay my Subscription for a year for the National Intelligencer, to be repaid at sight
2. That you would bring from Dr Rush a very small Pacotille—
